EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Prebyl on 2/9/2022.
The application has been amended as follows: 

Claims
1. (Currently Amended) A method of treating a central nervous system disorder, selected from the group consisting of a cerebrovascular disorder, and central nerve injury caused by: traumatic injury, pressure from a plaster cast, electrical injury, disk herniation, or radiation exposure, the method comprising, to a patient with the central nervous system disorder, an agent comprising an effective amount of vitamin B12 which is at least one selected from the group consisting of methylcobalamin, cyanocobalamin, hydroxocobalamin, sulfitocobalamin, adenosylcobalamin, and salts thereof, by continuous intravenous administration for a period of time, wherein the effective amount of vitamin B12 promotes M2 macrophage/microglia induction and inhibits M1 macrophage/microglia induction 



4. (Previously Presented) The method according to claim 1, wherein the administered effective amount of the vitamin B12 administered to the patient promotes nerve regeneration in the patient.

5. (Canceled)

6. (Previously Presented) The method according to claim 1, wherein the cerebrovascular disorder is at least one selected from the group consisting of cerebral infarction, cerebral hemorrhage, cerebral thrombosis, cerebral arteriosclerosis, and vascular dementia.

7. (Canceled)

8. (Previously Presented) The method according to claim 1, wherein the central nerve injury is spinal cord injury.

9-11. (Canceled)

12. (Currently Amended) The method according to claim 1, wherein 

13. (Currently Amended) The method according to claim 1, wherein the administration is started at 12 to 24 hours after onset of the central nervous system disorder.

central nervous system disorder or within 12 hours of the onset.

15-22. (Canceled)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicant's response filed on 9/23/2021, in which it is noted that no claim amendments accompany the response. 
In view of the Examiner’s amendment above, claims 1, 4, 6, 8 and 12-14 are pending in the instant application and are found to be allowable.

	
Priority
This application is a continuation of a National Stage Application of PCT/JP2018/046945, filed on 12/20/2018.  The instant application claims foreign priority to JP 2017-245133 and JP 2018-156503, filed on 12/21/2017 and 8/23/2018, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in the instant application on 11/2/2020. The certified copy of the foreign priority document accompanied by an 

Information Disclosure Statement
The information disclosure statement (IDS) dated 10/29/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 2, 3, 21 and 22 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s response, filed on 9/23/2021 and 12/7/2021, with respect to the rejection of claims 1 and 4 under 35 U.S.C. 103(a) as being unpatentable over Feng et al. (CN 107595874A, January 2018) and claims 13 and 14 35 U.S.C. 103(a) as unpatentable over Feng et al. (CN 107595874A, January 2018), in view of Hughes et al. (US 2016/0235786) or Weismann et al. (Theranostics, Jan. 2017), has been fully considered and it persuasive. Feng does not qualify as prior art due to the perfection of foreign priority. The rejections are hereby withdrawn.
The rejection of Claims 1, 4 and 12 under 35 U.S.C. 103(a) as being unpatentable over Venkataraman et al. (US 2005/0032740) and claims 13 and 14 under 35 U.S.C. 103 as unpatentable over Venkataraman et al. (US 2005/0032740), in view of withdrawn.
Venkataraman represents the closest applicable prior art where administration of vitamin B12 is known for treating various nervous system disorders, including those instantly claimed. However, what is not taught by Venkataraman, or the prior art at large, is the unexpected effect on M1 and M2 macrophage induction, as presented in the specification. The inventors have found a concentration dependent effect when vitamin B12 is administered, using continuous intravenous administration methods, to maintain said concentration within a specific window, to treat various nervous system conditions, wherein M1 macrophage induction is inhibited simultaneously with M2 macrophage induction being promoted. This effect would not have been expected by one of ordinary skill in the art and renders the claims novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623